Per Curiam.
This is a suit to enforce the specific performance of a contract to convey land. The defendants by *83answer denied performance by complainants and specifically averred that the agreed purchase price had not been paid. The evidence was taken orally before the Court, who found in complainants’ favor and entered a final decree directing defendants to execute and deliver to the complainants a deed in fee simple for the premises.
Questions of fact only are presented by the assignments of error. There is ample evidence to sustain the decree and the ease is well within the familiar principle that the findings of the chancellor on the facts will not be disturbed by an appellate court unless such findings are clearly shown to be erroneous. Kreher v. Morley, 84 Fla. 121, 92 South. Rep. 686; Smith v. Dowling, 81 Fla. 867, 89 South. Rep. 315; Travis v. Travis, 81 Fla. 309, 87 South. Rep. 762; Commercial Bank of Ocala v. First National Bank, 80 Fla. 685, 87 South. Rep. 315; Hill v. Beacham, 79 Fla. 430, 85 South. Rep 147.
Affirmed.
Taylor, C. J., and Whitfield, Ellis, Browne and West, J. J., concur.